MEMORANDUM *
As conceded by appellee, the district court’s determination that appellant Bracamonte’s habeas corpus petition was untimely has been rendered incorrect by intervening authority. Bracamonte’s petitions in the California Superior Court and California Supreme Court were “properly filed” under Artuz v. Bennett, 531 U.S. 4, 121 S.Ct. 361, 148 L.Ed.2d 213 (2000), Tillema v. Long, 253 F.3d 494 (9th Cir.2001), and Dictado v. Ducharme, 244 F.3d 724 (9th Cir.2001), thereby tolling the applicable statute of limitations.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.